DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 17-19, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Patent Application Publication 2011/0016123) in view of Alharayeri (US Patent Application Publication 2009/0181653) further in view of Netz et al (US Patent Application Publication 2006/0010164) and further in view of Kumar et al (US Patent Application Publication 2012/0323898).


Claims 1, 18 and 25: Pandey discloses a method, a system and a non-transitory computer readable storage medium comprising: 
identifying an entity, wherein the entity generates at least a portion of the machine data [0025, 0037]. [The received metadata is received from entities, such as from different data centers and/or different sensors. Those entities provide a service such as at least a monitoring and/or event service.]


Pandey alone does not explicitly disclose
That the entity is undefined and applying, to machine data a data selection query specifying a network address pattern in association with a predefined event type and a specified event source, the network address pattern comprising a partial network address to be observed in the machine data, wherein the undefined entity generates at least a portion of the machine data.
However, Alharayeri [0056] discloses identifying an unknown device by searching network devices (i.e. Bluetooth devices); Kumar [0125] discloses looking for a partial network address (i.e. query of a partial network address) of an event such as communication between sources. And Pandey [0037] discloses identifying events based at least on machine data, which is based on received metadata from sensors.

Pandey alone also does not explicitly disclose
generating an entity definition for the undefined entity based on a result set produced by executing a search query on the machine data.
However, Netz [0051-0052] discloses retrieving information (via a query) about entities and Pandey [0037, 0058] describes generating an entity definition based on received/retrieved data. Also, see Alharayeri [0056] for identifying information about unknown entities

Pandey alone also does not explicitly disclose
identifying a service to be associated with the undefined entity based on the entity definition matching an association rule specified by a service definition of the service, wherein the service definition specifies one or more entity definitions of entities providing the service and defines relationships between one or more entities referenced by the one or more entity definitions.
However, Alharayeri [0056] describes associating entities with a service, such as at least a Bluetooth profile by at least identifying a relationship between entities and its definitions such as profiles. Also, see Pandey [0037, 0058] for generating an entity definition for entities.

As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Alharayeri, Kumar and Netz. One would have been motivated to do so in order to retrieve particular data about certain entities in order to identify them.
Claim 2: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein machine data comprises data generated by the undefined entity [0025, 0037].
Claim 3: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the machine data comprises data generated by a machine other than the undefined entity [0025, 0033, 0037].
Claim 4: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the machine data comprises data generated by the undefined entity and a machine other than the undefined entity [0025, 0033, 0037]. [Many different sensors/sources provide the information.]
Claim 5: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the entity definition includes an identifier [0037].
Claim 6: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the entity definition includes an alias [0037].
Claim 7: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein entity definition includes at least one of: a network address, a host name, or an identifier number [0037].
Claims 8, 19 and 26: Pandey as modified discloses the method, the system and the medium of Claims 1, 18 and 25 above, and Pandey further discloses wherein the machine data is received from multiple sources from machine data from multiple sources [0025, 0037].
Claim 10: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein the machine data comprises a plurality of timestamped events [0037].
Claims 11 and 21: Pandey as modified discloses the method and system of Claims 1 and 18 above, and Pandey further discloses wherein the machine data comprises timestamped events each having a segment of raw machine data [0037, 0045].
Claims 12, 23 and 29: Pandey as modified discloses the method, the system and the medium of Claims 1, 18 and 25 above, but Pandey alone does not explicitly disclose wherein executing the search query produces a search result set in tabular form. 
However, Pandey [0025] discloses receiving information such as regarding entities and Netz [0051-0052] discloses retrieving information (via a query) about entities. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Netz. One would have been motivated to do so in order to retrieve data about certain entities. 

Also, while Pandey [Fig. 1C] discloses displaying search results via a graph, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey to display search results in a tabular form. One would have been motivated to do so in order to view search results in a particular format.
Claims 13, 24 and 30: Pandey as modified discloses the method, the system and the medium of Claims 1, 18 and 25 above, and Pandey further discloses wherein generating the entity definition includes processing the result set as an input [Fig 1C, 0025].
Claim 14: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses causing display of a graphical user interface (GUI) visually rendering the entity definition including at least one of a name, an alias, or an information field [Fig. 1C, 0082].
Claims 22 and 28: Pandey as modified discloses the system and the medium of Claims 18 and 25 above, and Pandey further discloses determining whether the entity definition satisfies filter criteria for identifying entities associated with the service; and associating the entity definition with the service definition for the service [Fig. 1C, 0082].
Claim 17: Pandey as modified discloses the method of Claim 1 above, and Pandey further discloses wherein identifying the undefined entity is performed automatically in accordance with a frequency or schedule [0074].


Claims 9, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Patent Application Publication 2011/0016123) in view of Alharayeri (US Patent Application Publication 2009/0181653) further in view of Netz et al (US Patent Application Publication 2006/0010164) further in view of Kumar et al (US Patent Application Publication 2012/0323898) and further in view of Madrid et al (US Patent Application Publication 5,717,911).

Claims 9, 20 and 27: Pandey discloses the method, the system and the medium of Claims 1, 18 and 25 above, and Pandey further discloses wherein executing the search query on the machine data comprises accessing the machine data [0037]. [Also see in combination with Netz [0051-0052].]
However, Pandey does not explicitly disclose using a late-binding schema. But Madrid (Col 5 ln 27-32) does.
Madrid discloses using late binding when executing a function at run time instead of compile time.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pandey with Madrid. One would have been motivated to do so in order to for the operation to be executed quicker since the function does not need to compile all available data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (2015/0074144) describes at least discovering unknown devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163